TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2015



                                     NO. 03-15-00185-CV


                                        A. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 4, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.